     Case 3:20-cv-00085-MMD-WGC Document 10 Filed 07/02/20 Page 1 of 1




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     LORRAINE (LORI) CARROLL,                         Case No. 3:20-cv-00085-MMD-WGC
7                                        Plaintiff,                   ORDER
            v.
8
      DEPARTMENT OF DEFENSE
9     EDUCATION ACTIVITY, et al.,
10                                   Defendants.
11

12          This action reflects that the Complaint was filed on February 7, 2020. (ECF No.
13    1.) On June 1, 2020, the Court issued a notice of intent to dismiss Defendants
14    Department of Defense Education Activity and Thomas Brady, pursuant to Fed. R. Civ.
15    P. 4(m), unless proof of service upon said defendant was filed by July 1, 2020. (ECF
16    No. 6) To date, no proof of service has been filed upon neither Defendant.
17          Accordingly, it is ordered that this action is dismissed without prejudice.
18

19          DATED THIS 2nd day of July 2020.
20

21                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
